Citation Nr: 0510893	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  97-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
disability.

2.  Entitlement to an increased rating for migraine 
headaches, evaluated as 10 percent disabling prior to May 29, 
1997, 30 percent disabling from May 29, 1997, and 50 percent 
disabling from August 5, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in 
December 2000, November 2003 and October 2004 when it was 
remanded for additional development.

In October 2000, a hearing was held at the St. Petersburg RO 
before a Veterans Law Judge who is not currently employed by 
the Board.  A transcript of this hearing is of record.  In 
September 2003, the Board sent the veteran a letter informing 
him that the Veterans Law Judge who presided at his hearing 
in October 2000 was no longer employed by the Board and 
asking him if he wished to attend another hearing before a 
Veterans Law Judge who would render a determination in his 
case.  In correspondence received by the Board in October 
2003, the veteran indicated that he wished to attend another 
hearing.  In June 2004, a hearing before the undersigned 
Veterans Law Judge was held at the St. Petersburg RO.  A 
transcript of this hearing is of record.

The issue of entitlement to an increased rating for migraine 
headaches is addressed in this decision.  The issue of 
service connection for upper respiratory disability is 
addressed in the remand that follows the order section of 
this decision.




FINDINGS OF FACT

1.  For the period prior to May 29, 1997, the veteran did not 
have characteristic prostrating attacks occurring on an 
average more than one in 2 months.

2.  For the period from May 29, 1997, through August 4, 1997, 
the manifestations of the veteran's migraine headaches more 
nearly approximated prostrating attacks occurring on average 
once per month than very frequent and prolonged attacks that 
are completely prostrating and productive of severe economic 
inadaptability.

3.  Since August 5, 1997, the veteran's migraine headaches 
have been manifested by very frequent and prolonged attacks 
which are completely prostrating and productive of severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for ratings greater than 10 percent disabling 
prior to May 29, 1997, 30 percent disabling from May 29, 
1997, and 50 percent disabling from August 5, 1997, for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

With regard to the veteran's claim for increased rating for 
migraine headaches, the Board notes that a substantially 
complete claim was received and initially adjudicated prior 
to the enactment of the VCAA.  

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in June 2001 and April 2003.  He was given 
ample time to respond.  Thereafter, the RO readjudicated the 
veteran's claim in February 2005.  Furthermore, in this case, 
there is no indication or reason to believe that the RO's 
decision would have been different had the claim not been 
adjudicated before the RO provided the notice required by the 
VCAA and the implementing regulations.  Therefore, the Board 
believes that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error by the 
RO was not prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, the veteran underwent appropriate examinations in 
April 1997 and November 2004.  He testified during hearings 
before the Board.  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations 

Accordingly, the Board will address the merits of the claim.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's migraine headache disability is rated under 
Diagnostic Code 8100.  Under the applicable criteria, 
migraine headaches are rated based upon their frequency and 
severity.  A 50 percent evaluation is warranted for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
evaluation is warranted with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A noncompensable evaluation is warranted for 
migraines with less frequent attacks.  38  C.F.R. § 4.124a, 
Diagnostic Code 8100.

I.  Prior to May 29, 1997

By rating decision dated in October 1971, the RO granted 
service connection for migraine headaches and awarded a 10 
percent disability evaluation under Diagnostic Code 8100.

The veteran submitted a claim for an increased rating in 
January 1996.  

A January 1996 VA outpatient treatment record notes that the 
veteran was seen with complaints of migraine headaches since 
approximately 1967.  The veteran indicated that he had been 
on several medications in the past.  He indicated that he had 
no headache at present; his last headache was a few days 
earlier.  A March 1996 VA neurology evaluation clinic record 
notes that the veteran was seen for a follow up for migraine 
headaches.  The veteran reported that his headaches began 
with a cold feeling on the back of his neck, followed by a 
throbbing headache.  He indicated that he was taking 
medication for his migraines.  Upon examination, the veteran 
was oriented times three.  Memory and cranial nerves were 
grossly intact.  Motor sensory examination was within normal 
limits; reflexes were normal.  The impression included 
possible vascular headaches.  A June 1996 VA outpatient 
treatment record notes the veteran's complaints of headaches 
two to three times per week.  The veteran indicated that he 
was unable to tolerate light.  He also complained of blurred 
vision, nausea and general malaise.  The diagnosis was 
greater occipital neuralgia, chronic contraction headache.  
In November 1996, the veteran was seen in a VA neurology 
clinic; he stated that there was no change in his headaches.  
He indicated that he was having headaches about four times a 
week.

A March 1997 VA neurology clinic report notes the veteran's 
complaints of headaches three times a week, which was less 
than before, but still bad.  The veteran was instructed to 
keep a headache diary.  On May 28, 1997, the veteran 
complained that he could no longer take his current headache 
medication because it made him incoherent and caused nose 
bleeds.  The examiner noted that the veteran was off all 
medication at that time.

The veteran's service-connected migraines are currently 
assigned a 10 percent rating for the period prior to May 29, 
1997.  The Board finds that the objective manifestations in 
the record do not support the veteran's contentions of 
entitlement to a rating greater than 10 percent for the 
period prior to May 29, 1997.  The medical evidence, as set 
forth above, does not show that the veteran had any 
prostrating attacks characteristic of migraines.  In June 
1996, the veteran described symptoms including nausea, 
photophobia, blurred vision and general malaise associated 
with his headaches; however, he did not report prostrating 
attacks.  For the period prior to May 29, 1997, there is no 
evidence that the veteran's headaches incapacitated him to 
the extent that he had to lie down and rest until the 
headaches abated.  Accordingly, the Board finds that the 
evidence of record does not provide an appropriate basis for 
a rating greater than 10 percent under Code 8100 for the 
period prior to May 29, 1997.  

II.  May 29, 1997, to August 4, 1997

By rating decision dated in August 1997, the RO awarded the 
veteran an increased 30 percent rating for migraine 
headaches, effective May 29, 1997.

A June 1997 VA  treatment record notes the veteran's history 
of headaches since sustaining a head injury in service.  The 
diagnosis was migraines/occipital headache.  A July 1997 VA 
primary care clinic report notes an assessment of chronic 
headaches secondary to possible cervical degenerative joint 
disease.

The Board finds that the objective manifestations in the 
record do not support the veteran's contentions of 
entitlement to a rating greater than 30 percent for the 
period from May 29, 1997 to August 4, 1997.  The medical 
evidence, as set forth above, does not show that the veteran 
experienced anything approaching the very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability during the period at issue.  
There is no evidence that the veteran's headaches 
incapacitated him for a substantial period of time during 
which he had to lie down and rest until the headaches abated, 
or that he was prevented from working during the period at 
issue.  Accordingly, the Board finds that the evidence of 
record does not provide an appropriate basis for a rating 
greater than 30 percent under Code 8100 for the period from 
May 29, 1997, to August 4, 1997.

III.  From August 5, 1997

By rating decision dated in February 2005, the RO awarded the 
veteran an increased rating of 50 percent for migraine 
headaches, effective August 5, 1997.

An August 5, 1997, VA examination report notes the veteran's 
complaints of headaches which began during his military 
service.  He described his current headaches as beginning on 
the right post-occipital area, with radiation forward to the 
right temporal area.  He indicated that occasionally, his 
headaches were bitemporal, behind his eyes.  He further 
indicated that his headaches were often severe.  His symptoms 
included occasional blurred vision and frequent nausea 
associated with severe headaches.  The examiner noted that 
the veteran took Elavil, as well as oral Imitrex when he felt 
a headache starting.  The examiner also noted that the 
veteran's headaches were occasionally incapacitating, causing 
the veteran to have to lie down in a dark room.  The veteran 
stated that, fortunately, he was self-employed.  Otherwise, 
he felt that he would not be able to hold down a job.  The 
diagnosis was migraine headaches.

During an October 2000 travel Board hearing, the veteran 
testified that he was having headaches about two or three 
times a week.  He stated that these headaches were often so 
severe that he had to leave work and sit in a dark room.  He 
also indicated that once or twice a month, he had a headache 
that lasted two or three days.  The veteran stated, "I'm 
having a hard time holding a job for any employer and also 
when I put it on my application it may affect the hiring 
also."

By letter dated in July 2001, the veteran was requested to 
submit statements from his employers regarding any absences 
from work due to headaches.  The veteran did not respond to 
this letter.  

The veteran testified during a June 2004 travel Board hearing 
that he suffered from prostrating headaches two to three 
times per week, and that they lasted up to five days.  He 
also stated that he was unemployed and had lost several jobs 
because of his migraine headaches.  During the hearing, the 
veteran was advised to submit documentation of any industrial 
impairment, to include the loss of a job, due to his service-
connected headache disability.

A July 2004 VA outpatient treatment record notes the 
veteran's report of an increase in the frequency of migraines 
since he was in a car accident the previous month.

A November 2004 VA examination report notes the veteran's 
complaints of headaches three times a week.  The veteran 
indicated that these headaches were incapacitating or 
prostrating in nature about two times a week, and lasted at 
least one day and sometimes as long as a few days.  He 
described his headaches as pulsating; they were accompanied 
by blurred vision, nausea and vomiting.  

The Board notes that for the period since August 5, 1997, the 
veteran is already rated at the maximum assignable 
evaluation, 50 percent, for migraine headaches under 
Diagnostic Code 8100.  Thus, a higher evaluation may be 
assigned only pursuant to another diagnostic code or on an 
extra-schedular basis.

First, the Board notes that there is no alternative 
diagnostic code that would be appropriate to the evaluation 
of the veteran's service-connected headaches.  Thus, the 
Board finds that there is no schedular basis for a rating 
higher than the currently assigned 50 percent evaluation for 
the period since August 5, 1997.  





IV.  Extra-schedular Consideration

Additionally, the Board has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the veteran 
has not required hospitalization for headaches.  There is no 
indication in the medical evidence that the manifestations of 
the disability are in excess of those contemplated by the 
schedular criteria.  Moreover, by letter dated in July 2001 
and during a June 2004 travel Board hearing, the veteran was 
requested to submit statements from his employers regarding 
any absences from work due to headaches, as well as any other 
documentation of industrial impairment, to include the loss 
of a job, due to his service-connected headache disability.  
Although the veteran is currently not working, he has failed 
to provide or identify documentation showing that he has lost 
jobs or been rejected for jobs due to headaches.  In sum, 
there is no reason to believe that the average industrial 
impairment from the disability would be in excess of that 
contemplated the assigned evaluations.  Accordingly, referral 
of this case for extra-schedular consideration is not in 
order.  See Bagwell v. Brown, 9 Vet. App. 337  (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

V.  Conclusion

Accordingly, the Board concludes that the veteran's claim for 
an increased rating for migraine headaches must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to an increased rating for migraine headaches, 
evaluated as 10 percent disabling prior to May 29, 1997, 30 
percent disabling from May 29, 1997, and 50 percent disabling 
from August 5, 1997, is denied.


REMAND

The veteran also seeks service connection for upper 
respiratory disability.

In the October 2004 Remand, the Board noted that the 
veteran's service medical records include a September 1969 
report that the veteran was seen for complaints of nasal 
congestion and cough, and a March 1970 report that he was 
treated for an upper respiratory infection.  The Board also 
noted that post-service medical evidence includes a January 
1996 VA outpatient treatment record that notes a diagnosis of 
upper respiratory infection/viral syndrome and a May 2002 VA 
outpatient treatment record that notes a diagnosis of upper 
respiratory infection.  The RO was directed, in part, to 
obtain a VA medial opinion as to the etiology of any 
currently present upper respiratory disability.  This 
development was not fully accomplished and the VA examination 
report is not adequate for adjudication purposes.

The veteran was afforded a VA examination in November 2004.  
The examiner stated that it was at least as likely as not 
that the veteran had sinusitis, which could not be related to 
the veteran's service without resorting to speculation.  The 
examiner stated that there was no mention of respiratory 
disability in the veteran's claims file.  The examiner did 
not discuss the aforementioned entries in the veteran's 
service medical records, or the post-service VA treatment for 
upper respiratory infection.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  In view of the RO's failure to follow 
the directives in the May 2002 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
present upper respiratory disease.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

If upper respiratory disease is 
diagnosed, the examiner should provide an 
opinion, based upon review of the 
veteran's pertinent medical history and 
with consideration of sound medical 
principles, as to whether it as at least 
as likely as not that the disorder 
originated during the veteran's military 
service or is otherwise etiologically 
related to the veteran's military 
service.

The examiner should set forth the 
complete rationale for all opinions 
expressed.

2.  The RO should also undertake any 
other development it determines to be 
warranted.

3.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


